Citation Nr: 9919720	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-20 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from July 1976 through August 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, denying the veteran's claim of entitlement 
to service connection for tinnitus.

The Board notes that the hearing testimony and medical 
evidence of record suggests that the veteran may desire to 
pursue a claim for bilateral hearing loss.  However, this 
matter is not currently before the Board because it has not 
been prepared for appellate review.  Accordingly, this matter 
is referred to the RO for clarification and any appropriate 
action.  


FINDING OF FACT

The veteran has submitted evidence sufficient to establish 
that tinnitus is causally related to his period of active 
service.  


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially claims that he is entitled to service 
connection for tinnitus as a result of acoustic trauma he was 
exposed to during service.  The VA may pay compensation for 
disability resulting from personal injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval or air service.  See 
38 U.S.C.A. § 1131 (West 1991).  However, the threshold 
question that must be answered in this case is whether the 
veteran has presented a well-grounded claim for service 
connection.  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a) (West 1991); Grivois v. Brown, 6 Vet.App. 136, 140 
(1994);  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet.App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1998), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).

The veteran has clearly presented evidence of a well-grounded 
claim.  He is competent to testify that he was exposed to 
loud noise during service, and he has submitted competent 
medical evidence that he has tinnitus that is related to his 
period of service.  In addition, as will be explained below, 
the Board also finds that the evidence is sufficient to grant 
service connection for tinnitus.

The veteran's separation document, VA Form DD 214 Report of 
Separation From Active Duty shows that the veteran's primary 
specialty while serving on active duty was that of an 
aircraft maintenance specialist.  The veteran has reported 
and has testified that while serving in this position, he was 
exposed to a significant amount of noise.  He has also 
alleged and testified that he has suffered from continuous 
and persistent ringing in the ears since the date of his 
separation.  Service medical records do not reflect that the 
veteran ever complained of ringing in the ears and he was not 
diagnosed with tinnitus during service.  A separation 
examination performed in August of 1977 also lacks any report 
of ear problems and the physical examination revealed that 
the veteran's hearing was normal.  

Post service medical records show that the veteran underwent 
two audiological evaluations at the VA Hospital in Wichita, 
Kansas in October 1998.  These evaluations showed bilateral 
mild to moderate sensorineural hearing loss, but were 
inconclusive as to the etiology of the tinnitus.  

The veteran was referred to Richard R. Cummings, M.D. for 
further evaluation of the etiology of the tinnitus and 
potential treatment options.  In December of 1998, Dr. 
Cummings opined that it was " his best opinion that the 
majority of his [the veteran's] hearing loss and tinnitus is 
due to service connected noise exposure."  

Based on the above findings and the veteran's statements 
regarding in-service acoustical trauma and the resulting 
continuous ringing of the ears, the Board concludes that a 
grant of service connection is warranted.  The veteran's 
statements regarding his in-service exposure to noise and 
subsequent ringing of the ears are credible and consistent 
with his military occupational specialty.  Where an issue 
does not require medical expertise, credible lay statements 
are sufficient to support a finding that an injury was 
incurred during service.  See Lathan v. Brown, 7 Vet.App. 
359, 365 (1995).  Further, Dr. Cummings diagnosed the veteran 
with tinnitus and linked this disability with the veteran's 
in-service exposure to noise.  Therefore, the Board is 
satisfied that the evidence supports a grant of service 
connection.


ORDER

Service connection for tinnitus is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

